DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 01/19/2022.
Currently claims 1-20 are pending in the application.

Election/Restrictions
Applicant's election without traverse of Species B, Embodiment of Fig. 5, Claims 1-5, 9-12 and 20, in the reply filed on 01/19/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/13/2020, 02/12/2020, 11/03/2019 and 09/12/2019 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2020/0020737 A1 (Jin).
Regarding claim 1, Jin discloses, a display device, comprising a first region (111; fingerprint recognition area; Fig. 1; [0022]) as a fingerprint recognition region and a second region (114; peripheral region used as a display region; Fig. 1; [0022]) as a display region, 
the first region (111) having a first light transmittance greater than a second light transmittance of the second region (114) (Figures 1 and 3; [0022], [0024]).  

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5, 9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0020737 A1 (Jin).
Regarding claim 2, Jin discloses, the display device according to claim 1, wherein the display device (100; display screen) comprises a driving layer (layers of thin film transistors 112 and 115, i.e. 1122, 1124, 1121 and 1123; Fig. 2; [0022]) comprising first driving units (112; transparent thin film transistor; Fig. 2; [0024]) and second driving units (115; non-transparent thin film transistor; Fig. 2; [0024]), and 

    PNG
    media_image2.png
    253
    531
    media_image2.png
    Greyscale

the light transmittance of the first driving unit (112) is greater than the light transmittance of the second driving unit (115) (Fig. 3; [0024]; since 
the first region (111) comprises the first driving units (112), and the second region (114) only comprises the second driving units (115) (Fig. 3; [0024] – [0025]).  

    PNG
    media_image3.png
    298
    640
    media_image3.png
    Greyscale

But Jin fails to teach explicitly, the first region (111) comprises the first driving units (112) and the second driving units (115) both,
However, Jin teaches in para. [0025] that in one implementation, the fingerprint recognition area 111 may correspond to a part of the display layer 110. Alternatively, the fingerprint recognition area 111 may correspond to the whole display layer 110. In this case, the fingerprint recognition area correspond to whole image display area of the display screen 100. It would satisfy the claim limitation of the first region (111), which is fingerprint recognition area, comprises the first driving units (112) and the second driving units (115). Furthermore, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Having the teaching of the first region (111) comprising the first driving units (112), and the second region (114) only comprising the second driving units (115) and design a display device with the first region (111) having both the first driving units (112) and the second driving units (115), which would not change the ‘light transmittance’ of the device significantly to make any meaningful difference in sensitivity of fingerprint operation of the device, is considered obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0034] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 3, Jin discloses, the display device according to claim 1, wherein the display device (100; display screen) comprises a driving layer (layers of thin film transistors 112 and 115, i.e. 1122, 1124, 1121 and 1123; Fig. 2; [0022]) comprising first driving units (112; transparent thin film transistor; Fig. 2; [0024]) and second driving units (115; non-transparent thin film transistor; Fig. 2; [0024]), and 

    PNG
    media_image2.png
    253
    531
    media_image2.png
    Greyscale

the light transmittance of the first driving unit (112) is greater than the light transmittance of the second driving unit (115) (Fig. 3; [0024]; since thin film transistors 112 are transparent, thus it is obvious that the light transmittance of the first driving unit 112 is greater than the light transmittance of the second driving unit 115), and 
the first region (111) comprises the first driving units (112), and the second region (114) only comprises the second driving units (115) (Fig. 3; [0024] – [0025]).  

    PNG
    media_image3.png
    298
    640
    media_image3.png
    Greyscale

But Jin fails to teach explicitly, the first region comprises the first driving units and the second driving units, and the second region comprises the first driving units and the second driving units,
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Having the teaching of the first region (111) comprising the first driving units (112), and the second region (114) only comprising the second driving units (115) and design a display device with the first region comprises the first driving units and the second driving units, and the second region comprises the first driving units and the second driving units, which would not change the ‘light transmittance’ of the device significantly to make any meaningful difference in sensitivity of fingerprint operation of the device, is considered obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0034] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 5, Jin discloses, the display device according to claim 2, wherein a sum of projection areas (vertical projection) of light-blocking elements (thin film transistors) constituting the first driving units (112) on a plane of the driving layer is smaller than the sum of the projection areas (vertical projection) of the light-blocking elements (thin film transistors) 

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale


Regarding claim 9, Jin discloses, the display device according to claim 2, wherein the second driving units (115) are arranged in a row, and the rows of the second driving units (115) are continuously arranged (can be considered continuously arranged with broadest reasonable interpretation) and remaining positions in an array of the driving layer (layers of thin film transistors 112 and 115, i.e. 1122, 1124, 1121 and 1123; Fig. 2; [0022]) 

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale


Regarding claim 12, Jin discloses, the display device according to claim 3, wherein a sum of projection areas (vertical projection) of light-blocking elements (thin film transistors) constituting the first driving units (112) on a plane of the driving layer is smaller than the sum of the projection areas (vertical projection) of the light-blocking elements (thin film transistors) constituting the second driving units (115) on a plane of the driving layer (Figures 1-3; [0022] – [0025]; number of 115 is much higher than number of 112).

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale


Regarding claim 20, Jin discloses, the display device according to claim 3, wherein the second driving units (115) are arranged in row, and remaining positions in an array of the driving layer (layers of thin film transistors 112 and 115, i.e. 1122, 1124, 1121 and 1123; Fig. 2; [0022]) corresponding to the first region (111) are occupied by the first driving units (112) (Fig. 1; [0022] – [0025]).  

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0020737 A1 (Jin) as applied to claim 2 and further in view of US 2004/0263072 A1 (Park).
Regarding claim 4, Jin fails to teach explicitly, the display device according to claim 2, wherein the number of light- blocking elements constituting the first driving units is less than the number of light-blocking elements constituting the second driving units.  
However, in analogous art, Park discloses, each of the pixels of the active matrix organic electroluminescent display includes a selective driving circuit having two TFTs (i.e., the switching TFT 30 and the driving TFT 40), a capacitor 50, and an organic critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed number of light- blocking elements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  Thus, because it has been held in MPEP 2144.05 (II) (A) that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it would have been obvious to add “the number of light- blocking elements constituting the first driving units less than the number of light-blocking elements constituting the second driving units” to the rest of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jin and Park before him/her, to modify the teachings of a display device with fingerprint recognition as In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 10, the combination of Jin and Park discloses, the display device according to claim 4, wherein a light-blocking element (112 and 115) comprises a thin film transistor (Figures 1-3; [0022] – [0025]; Jin Reference) and a capacitor (50) (Fig. 3; [0031]; Park Reference). See 103 rationale in claim 4.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0020737 A1 (Jin) as applied to claim 3 and further in view of US 2004/0263072 A1 (Park).
Regarding claim 11, Jin fails to teach explicitly, the display device according to claim 3, wherein the number of light- blocking elements constituting the first driving units is less than the number of light-blocking elements constituting the second driving units.  
However, in analogous art, Park discloses, each of the pixels of the active matrix organic electroluminescent display includes a selective driving circuit having two TFTs (i.e., the switching TFT 30 and the driving TFT 40), a capacitor 50, and an organic electroluminescent element 60. Since there is no limitation on the number of TFTs and capacitors of the selective driving circuit, more TFTs and capacitors according to a desired design of the organic electroluminescent element may be used (Fig. 3; [0031]).  While Park does not explicitly disclose wherein the number of light- blocking elements constituting the first driving units is less than the number of light-blocking elements constituting the second driving units, the teachings in para. [0031] would have led one of ordinary skill in the art before the effective filing date of the claimed invention to discover the particular number of thin film transistors for a certain design during routine experimentation and optimization. On the other hand, the applicant has not presented persuasive evidence in Spec. para. [0025] that the claimed number of light- blocking elements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed number of light- blocking elements “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it would have been obvious to add “the number of light- blocking elements constituting the first driving units is less than the number of light-blocking elements constituting the second driving units” to the rest of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jin and Park before him/her, to modify the teachings of a display device with fingerprint recognition as taught by Jin and to include the teachings of various configurations of thin film transistors as light-blocking elements in different regions of the display as taught by Park since the number of thin film transistors at a certain region of the display depends on the desired design of the display device and absent this important teaching in Jin, a person with ordinary skill in the art would be motivated to reach out to Park while forming a display device of Jin. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0197286 A1 (Kim) - A display device is disclosed including a substrate having a display region and a non-display region disposed at one side of the display region, the display region includes first and second areas adjacent to each other, a display unit disposed on a front surface of the substrate, the display unit including a plurality of pixels for displaying an image, a cushion layer disposed on a rear surface of the substrate, the cushion layer including a first opening portion corresponding to the first area. A fingerprint sensor provided in the first opening portion of the cushion layer, the fingerprint sensor sensing a fingerprint of a user, and a first light-blocking layer disposed on a rear surface of the substrate, the first light-blocking layer covering at least part of the cushion layer and a lower surface of the fingerprint sensor.
2. US 10,158,094 B2 (Lee) - An organic light emitting diode is disclosed including a cathode electrode and an anode electrode positioned above the cathode electrode. An emitting layer is positioned between the cathode electrode and the anode electrode. An electron transporting unit is positioned between the cathode electrode and the emitting layer. The electron transporting unit is configured to inject and transport electrons to the emitting layer. A buffer layer is disposed between the cathode electrode 
3. US 2017/0147850 A1 (Liu) - A substrate and a display panel are disclosed. The substrate includes a pixel array region, wherein the pixel array region comprises a base substrate, a light shielding region disposed on the base substrate, and at least one fingerprint sensor pattern disposed in the light shielding region. The fingerprint sensor pattern includes a driving electrode pattern and a sensing electrode pattern, wherein the driving electrode pattern is configured for providing a driving signal of fingerprint identification, the sensing electrode pattern is configured for receiving a sensing signal of fingerprint identification, and the driving electrode pattern and the sensing electrode pattern are electrically insulated from each other.
4. US 2016/0054844 A1 (Lin) - A touch display device is disclosed including a display and a touch control device. The display includes a glass substrate. The touch control device is attached to the glass substrate and includes a touch zone, a fingerprint detection zone and a control circuit. The touch zone includes a matrix of first detecting cells arranged at a first grid distance. The fingerprint detection zone includes a matrix of second detecting cells arranged at a second grid distance. The control circuit is configured to control detection operations of the touch zone and the fingerprint detection zone and to adjust an effective grid distance of the fingerprint detection zone according to a first detected touch position.
5. US 2014/0077186 A1 (Kim) - An organic light emitting diode (OLED) display device is disclosed including a substrate, a pixel unit formed over the substrate and including a plurality of sub-pixels, and a non-pixel unit immediately neighboring the pixel unit. The pixel unit has an octagonal shape.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/22/2022